DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: the amount of water that the horticulture environment plants have consumed over the period of time is determined from a change in humidity level within the horticulture environment detected at the output of the dehumidifier and the input of the dehumidifier (claim 1) and providing water to at least a portion of the horticultural environment by a water control system in response to detecting the amount of water that the horticulture environment has consumed over the period of time (claim 11).
Although the closest prior art of record, Eiermann (US 5,181,552) teaches a system for automatically dehumidifying an environment, comprising: a dehumidifier that dehumidifies air that flows from a dehumidifier input towards a dehumidifier output within the dehumidifier, the air flow traveling through the environment while outside the dehumidifier, the dehumidifier including: a dehumidification mechanism, a first energy exchange coil, positioned upstream in the air flow within the dehumidifier, and a second energy exchange coil positioned downstream in the air flow within the dehumidifier, wherein an energy exchanging liquid moves from the second energy exchange coil to the first energy exchange coil along a first path, and the energy exchange liquid moving .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763